Citation Nr: 1329709	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-39 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle osteoarthritis.

2.  Entitlement to service connection for a left upper extremity disorder, claimed as cervical radiculopathy with chronic stiffness and numbness of the left forearm.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.

With respect to the right ankle, the Veteran last underwent an examination in March 2009.  At that time, he did not need a brace or other assistive device.  At the hearing, he testified that he used an ankle brace and wore it "as much as [he] can."  The Board finds that he has effectively asserted an increase in severity since the last examination.  Therefore, another examination should be undertaken.

With respect to the left upper extremity, the Veteran underwent an examination in March 2009; however, the examiner did not opine as to the etiology of the disorder.  As such, an examination should be scheduled and medical opinion sought.

Next, there are outstanding VA treatment records that have not been obtained and associated with the claims file.  Therefore, an attempt should be made to obtain and associate with the claims file all pertinent evidence, to include VA treatment reports, relating to the evaluation or treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment reports from the East Orange (New Jersey) VAMC located for the period from September 2009 to the present and from the Bay Pines (Florida) VAMC for the period from October 2012 to the present.  If such records are not available, the RO must associate the negative response with the claims file.

2.  Any relevant treatment records contained in the Virtual VA file or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The claims folder should be made available to and reviewed by the examiner.

3.  Schedule the Veteran for an examination to determine the current severity of his right ankle disability.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms should be reported in detail.

4.  Schedule the Veteran for an examination to address the etiology of his left upper extremity disorder.  The claims file should be reviewed in conjunction with the examination.  The examiner is asked to offer a medical opinion as to the following:

* What is the appropriate diagnosis related to the Veteran's left upper extremity complaints?
* Is it at least as likely as not (a 50 percent probability or greater) that any current left upper extremity disability, to include cervical radiculopathy, began during service or is otherwise etiologically linked to active duty, to include in-service fractures of the left distal ulna and left wrist?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5.  When the development requested has been completed and compliance with the requested actions has been ensured, readjudicate the issues on appeal.

If the benefits sought are not granted, furnish a supplemental statement of the case to the Veteran and his representative and afford him a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

